                Case 2:16-cr-00228-TSZ Document 102 Filed 06/29/20 Page 1 of 1



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4

 5     UNITED STATES OF AMERICA,

                              Plaintiff,
 6
                                                        CR16-228 TSZ
           v.
 7
                                                        MINUTE ORDER
       JOSEPH VERNON GRUBBS,
 8
                              Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)  Defendant’s unopposed motion, docket no. 91, for leave to file an
12 overlength motion for compassionate release is GRANTED.
           (2)    Defendant’s motion, docket no. 93, to seal is GRANTED, and Exhibit A to
13
     defendant’s motion for compassionate release, docket no. 94, shall remain under seal.
14          (3)    The Government’s unopposed motion, docket no. 95, for leave to file an
     overlength response to defendant’s motion for compassionate release is GRANTED.
15
         (4)    The Government’s motion, docket no. 97, to seal is GRANTED, and
16 Exhibits F and G to the Government’s response, docket no. 98, shall remain under seal.

17          (5)   Defendant’s unopposed motion, docket no. 99, for leave to file an
     overlength reply in support of his motion for compassionate release is GRANTED.
18
          (6)       The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 29th day of June, 2020.
20
                                                       William M. McCool
21
                                                       Clerk
22
                                                       s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
